Appeals (1) from an order of the Court of Claims, entered August 8 1974, which granted claimant’s motion to ■ vacate a conditional order of preclusion and denied the State’s motion to dismiss the claim, and (2) from a further order of said court, entered September 10,1974, which denied the State’s motion to resettle the order of August 8, 1974. The first order appealed from by the State conditionally relieved claimant from its failure to furnish a bill of particulars within the time specified by a prior conditional order of preclusion. The second order the State is appealing denied its motion to resettle the first order and effectively found that claimant had fulfilled its terms. The Court of Claims noted that claimant’s attorneys had not been derelict in their efforts to comply with the original preclusion order and had not been contemptuous thereof. Under the particular circumstances of this case, while greater diligence might have been expected, we cannot say that the Court of Claims abused its discretion when it granted an extension of its conditional order of preclusion. Similarly, we find no merit in the State’s argument that claimant had not complied with the terms of the extension and perceive no impropriety in the denial of its subsequent motion to resettle that directive. Orders affirmed, without costs. Koreman, P. J., Kane, Mahoney, Herlihy and Reynolds, JJ., concur.